USDC SDNY
DOCUMENT

ELECTRONICALLY FILED
DOC #:
DATE FILED: 5/3/2021

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KRYSTAL SANTIAGO and SCARLETT OSORIO,
individually and on behalf of similarly situated female
employees, Case No. 1:20-cv-07688
Plaintiff,
PROTECTIVE ORDER

 

-against-

INFORMATION RESOURCES INC.,
and JEFF NEUMAN

 

Defendants.
J. Analisa Torres, U.S.D.J.

The parties having agreed to the following terms of confidentiality, and the Court having
found that good cause exists for issuance of an appropriately-tailored confidentiality order
governing the pre-trial phase of this action, it is therefore hereby

ORDERED that any person subject to this Order -- including without limitation the parties
to this action, their representatives, agents, experts and consultants, all third parties providing
discovery in this action, and all other interested persons with actual or constructive notice of this
Order -- shall adhere to the following terms, upon pain of contempt:

1. Any person subject to this Order who receives from any other person any
"Discovery Material" (i.e., information of any kind provided in the course of discovery in this
action) that is designated as “Confidential” pursuant to the terms of this Order shall not disclose
such Confidential Discovery Material to anyone else except as expressly permitted hereunder.

2. The person producing any given Discovery Material may designate as

Confidential only such portion of such material as consists of:
a. previously nondisclosed financial information (including without
limitation profitability reports or estimates, percentage fees, design fees, royalty rates, minimum
guarantee payments, sales reports, and sale margins);

b. previously nondisclosed material relating to ownership or control of
any non-public company;

c. previously nondisclosed business information, business plans,
product development information, or marketing plans;

d. any information of a personal or intimate nature regarding any
individual;

e. health information protected by New York State Law and the
Privacy Rule of the Health Insurance Portability and Accountability Act of 1996, including but not
limited to medical and mental health treatment information and records; or

f. any other category of information hereinafter given confidential

status by the Court.

3. With respect to the Confidential portion of any Discovery Material other than
deposition transcripts and exhibits, the producing person or that person’s counsel may designate such
portion as “Confidential” by stamping or otherwise clearly marking as “Confidential” the protected
portion in a manner that will not interfere with legibility or audibility, and by also producing for
future public use another copy of said Discovery Material with the confidential information redacted.
With respect to deposition transcripts and exhibits, a producing person or that person’s counsel may
indicate on the record that a question calls for Confidential information, in which case the transcript
of the designated testimony shall be bound in a separate volume and marked "Confidential

Information Governed by Protective Order" by the reporter.
4. If at any time prior to the termination of this action, a producing person
realizes that some portion[s] of Discovery Material that that person previously produced without
limitation should be designated as Confidential, he or she may so designate by so apprising all parties
in writing, and such designated portion[s] of the Discovery Material will thereafter be treated as
Confidential under the terms of this Order.

5. No person subject to this Order other than the producing person shall
disclose any of the Discovery Material designated by the producing person as Confidential to any
other person whomsoever, except to:

a. the parties to this action;

b. counsel retained specifically for this action, including any paralegal,
clerical and other assistant employed by such counsel and assigned to this matter;

Cc. as to any document, its author, its addressee, and any other person
indicated on the face of the document as having received a copy;

d. any witness who counsel for a party in good faith believes may be
called to testify at trial or deposition in this action, provided such person has first executed a Non-
Disclosure Agreement in the form annexed as an Exhibit hereto;

e. any person retained by a party to serve as an expert witness or otherwise
provide specialized advice to counsel in connection with this action, provided such person has first
executed a Non-Disclosure Agreement in the form annexed as an Exhibit hereto;

f. stenographers engaged to transcribe depositions conducted in this
action; and

g. the Court and its support personnel.
6. Prior to any disclosure of any Confidential Discovery Material to any person
referred to in subparagraphs 5(d) or 5(e) above, such person shall be provided by counsel with a copy
of this Protective Order and shall sign a Non-Disclosure Agreement in the form annexed as an
Exhibit hereto stating that that person has read this Order and agrees to be bound by its terms. Said
counsel shall retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to
opposing counsel either prior to such person being permitted to testify (at deposition or trial) or at
the conclusion of the case, whichever comes first.

7. All Confidential Discovery Material filed with the Court, and all portions
of pleadings, motions or other papers filed with the Court that disclose such Confidential Discovery
Material, shall be filed under seal with the Clerk of the Court and kept under seal until further order
of the Court. The parties will use their best efforts to minimize such sealing.

8. Any party who either objects to any designation of confidentiality, or who,
by contrast, requests still further limits on disclosure (such as “attorneys’ eyes only” in extraordinary
circumstances), may at any time prior to the termination of this action serve upon counsel for the
designating person a written notice stating with particularity the grounds of the objection or request.
If agreement cannot be reached promptly, counsel for all affected persons will convene a joint
telephone call with the Court to obtain a ruling.

9. The Court retains unfettered discretion whether or not to afford confidential
treatment to any Confidential Document or information contained in any Confidential Document
submitted to the Court in connection with any motion, application, or proceeding that may result

in an order and/or decision by the Court.
10. Each person who has access to Discovery Material that has been designated
as Confidential shall take all due precautions to prevent the unauthorized or inadvertent disclosure
of such material.

11. ‘If, in connection with this litigation, a party inadvertently discloses
information subject to a claim of attorney-client privilege or attorney work product protection
("Inadvertently Disclosed Information"), such disclosure shall not constitute or be deemed a waiver
or forfeiture of any claim of privilege or work product protection with respect to the Inadvertently
Disclosed Information and its subject matter.

12. If a disclosing party makes a claim of inadvertent disclosure, the receiving
party shall, within five business days, return or destroy all copies of the Inadvertently Disclosed
Information, and provide a certification of counsel that all such information has been returned or
destroyed.

13. Within five business days of the notification that such Inadvertently
Disclosed Information has been returned or destroyed, the disclosing party shall produce a
privilege log with respect to the Inadvertently Disclosed Information.

14. The receiving party may move the Court for an Order compelling production
of the Inadvertently Disclosed Information. The motion shall be filed under seal, and shall not assert
as a ground for entering such an Order the fact or circumstances of the inadvertent production.

15. The disclosing party retains the burden of establishing the privileged or
protected nature of any Inadvertently Disclosed Information. Nothing in this Order shall limit the right
of any party to request an in camera review of the Inadvertently Disclosed Information.

16. This Protective Order shall survive the termination of the litigation. Within

30 days of the final disposition of this action, all Discovery Material designated as "Confidential,"
and all copies thereof, shall be promptly returned to the producing person, or, upon permission of

the producing person, destroyed.

17. This Court shall retain jurisdiction over all persons subject to this Order to

the extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.

SO STIPULATED AND AGREED

LAW OFFICES OF WILLIAM CAFARO
108 West 39th Street, Ste. 602
New York, New York 10018
(212) 583-7400
By: /s/ Amit Kumar
Amit Kumar, Esq.
ATTORNEYS FOR PLAINTIFF

Dated: April 21, 2021

SO ORDERED.

Dated: May 3, 2021
New York, New York

On-

 

ANALISA TORRES
United States District Judge

JACKSON LEWIS P.C.

666 Third Avenue, 29" Floor
New York, New York 10017
(212) 545-4000

By: /s/ Ravindra K. Shaw
Ravindra K. Saw, Esq.
ATTORNEY FOR DEFENDANTS

Dated: April 19, 2021
